DREW, J.
This matter comes before- the court on an application on behalf of B. A. Olive to remand the case for a new trial. Attached to the application is a certificate from the clerk of court of the parish of Morehouse, certifying to the fact that the record has never been lodged in this court and setting forth his reasons for not returning same here. However good his reasons may be for not completing the record, they are not good for his not returning the record as is into this court.
There is nothing before this court to remand. The record or no part of it has ever been returned here, therefore, the motion to remand the case for a new trial will have to be denied.
Causey et al. v. Central Construction Co., 2 La. App. 637.